      Case 2:21-cv-00020-KRS-CG Document 12 Filed 03/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ARTHUR JOHNSON, et al.,

             Plaintiffs,

v.                                                     No. CV 21-20 KRS/CG

ALLIED PROPERTY AND CASUALTY
INSURANCE COMPANY,

             Defendant.

        ORDER SETTING STATUS CONFERENCE AND MOTION HEARING

      THIS MATTER is before the Court on review of the record. Counsel indicated at

the Court’s Rule 16 Scheduling Conference held on March 2, 2021, that the Defendant

intends to file a motion to bifurcate discovery by March 15, 2021. (Doc. 11).

      IT IS HEREBY ORDERED that a telephonic Motion Hearing is scheduled for

Tuesday, April 27, 2021, at 2:00 p.m.

      IT IS FURTHER ORDERED that a status conference will be held by telephone

on Tuesday, April 27, 2021, at 2:00 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
